Case 1:16-cr-10305-NMG Document 443 Filed 09/07/21 Page 1 of 8

IN FILED
UNITED STATES DISTRICT COURT CLERKS OFFICE
DISTRICT OF MASSACHUSETTS

21 SEP ~7 PY I: Og

 

UNITED STATES!.OF AMERICA, 5 a sep STRICT coy URT
Vv. ) No. 16-cr-10305-NMG Ane POF Use
MARTIN GOLTESFELD, pio se,
Defendant. )

 

MOTION TO UNSEAL EXHIBITS TO BATL-PENDING-APPEAL MEMO

 

MARTIN GOTTESFELD, Defendant, pro 4e, hereby moves This Honorable Court
to unseal the following documents that it sealed 4ua 4ponte with neither
findings nor an opportunity to object, or, in the alternative, to enter
particularized findings viewable by the public justifying their continued
unavailability:

1) exhs. A-M to Defendant's recent Memorandum in Support of Expedited
Release (hereinafter "Memo. Exhs. A—M''), dkt. 441-1 through. 441-6;

2) Defendant's letter re previous appointed counsel Ray Gillespie's
undisclosed conflict: of: interest, i.e. U.S. tax debts, dkt. 140; and

3) other documents currently under seal in the instant case for which
particularized findings are not yet entered.

Defendant notes his objections to the sealing of the above-enumerated
documents and moves for a hearing on this motion.

"It is axiomatic that protection of the right of access suggests that the
public be informed of attempted incursions on that right. Providing the
public with notice ensures that the concerns of those affected by a closure
decision are fully considered." United States v. Knavetz, 706 F.3d 47, 59
(1st Cir. 2013) (citing In xe Heanst Newspapers, 641 F.3d 168, 182 (11th Cir.
2011) (noting that the courts of appeals have uniformly required that notice

and an opportunity to be heard be given prior to the sealing of documents to

‘- PAGE 1 OF 8 -
Case 1:16-cr-10305-NMG Document 443 Filed 09/07/21 Page 2 of 8

which a right of access attaches) (collecting cases)). In the cases of the
supporting exhibits and dkt. 140, neither notice nor opportunity were
provided.

"'(SJafeguards that will protect the [access] right of the public,
without unduly interfering with the workings of ‘the judicial process,’ include
a docket entry that a motion to seal has been filed." Kravitz, supra, at 59-
60 (quoting Washington Post v. Robinson, 935 F.2d 282, 289 (D.C. Cir. 1991)
(alterations in original) and citing, generally, Hartford Courant Co. v.
Pellegrino, 380 F.3d 83, 93 (24 Cir. 2004) ("[DJocket sheets provide a kind of
index to judicial proceedings and documents, and endow the public and press
with the capacity to exercise their [access} rights ... .")). This Court |
gua sponte. sealed the relevant documents; no such docket entries were made
because no such motions to seal were filed. Even trained legal practitioners
reviewing the instant docket report could only discover that these particular
documents are sealed by incurring the requesite PACER fees to click each of
the case's 400-plus docket entries manually one by one.

“Appellate courts have on several occasions emphasized that upon entering
orders which inhibit the flow of information between courts and the public,
district courts should articulate on the record their reasons for doing so."
Knavetz at 60 (quoting In re Associated Press, 162 F.3d 503, 510 (7th Cir.
1998)). "Those reasons must be specific enough to permit a reviewing court to
determine whether sealing was appropriate." Id. (citing Press-Enter. Co. v.

Superion Courts, 464 U.S. 501, 510 (1984)). A "district court's one sentence
| justification for the continued sealing" of “several documents" unequivocally
“falls short." Id. In contrast, not even a one-sentence justification for the
continued sealing of the relevant records has been entered in the instant
case. See also Fed. R. Crim. P. 12(d) (when deciding issues of fact, The

Court must enter findings).

- PAGE 2 OF 8 -
Case 1:16-cr-10305-NMG Document 443 Filed 09/07/21 Page 3 of 8

Even where third parties may have confidentiality interests, "where the
public's right of access competes with privacy rights, ‘it is proper for a
district court, after weighing competing interests, to edit and redact a
judicial document in order to allow access to appropriate portions of the
document.'" Kraavetz, supra, at 62—63 (quoting United States v. Amodeo, 44
F.3d 141, 147 (2d Cir. 1995) and citing In 1e Providence Journal, 293 F.3d 1,

15 (1st Cir. 2002) (holding, in context of documents to which First Amendment

right of access attaches, that "[rledaction constitutes a time-tested means of
minimizing any intrusion on that right")).

For nearly every celevant document in the instant case, however, no’such
competing interests exist. See ingaa.

The first relevant document is Declaration of Martin S. Gottesfeld (Aug.
6, 2021), Memo. Exh. A. This seven-(7)-page, fifty-seven-(57)-paragraph
declaration details 1) non-random designations of magistrate judges to other
cases involving alleged instant victim Boston Children's Hospital ("BCH") and
2) magistrate-shopping by prosecutors, including in the instant case, under a
system that This Court apparently designed in order to allow.them to do so.
Defendant asserts that no valid justification exists to seal this document.
He objects on two independent bases to its sealing: 1) the public has a right
of access to this document and 2) he has a right under U.S. Const. amend. VI
to a public trial, which includes the right.to a public fully informed of
the anomolies relevant to the magistrate-judge designation of this case.

Further, this first document contains nothing giving rise to a privacy
interest.

"'Every court considering attempts to manipulate the random assignment of
judges has considered it to constitute a disruption of the orderly
administration of justice.’ Memo. Exh. A, 1 2, quoting DataTeam, Inc. v.
MicroStrategy Inc., 2018 U.S. Dist. LEXIS 94321, No. 11-cv-11970-FDS (D. Mass.

- PAGE 3 OF 8 -
Case 1:16-cr-10305-NMG Document 443 Filed 09/07/21 Page 4 of 8

June 5, 2018) at *62. The public has an interest in "the prompt, fair and
ethical administration of justice." United States v. Panzandi Alvarez, 816
F.2d 813, 817 (1st: Cir. 1987). The public therefore has an interest in the
mathematical analysis contained in Memo. Exh.'A showing such a "disruption.!

Complementing the public's interest, Defendant has a right to a public
trial; "The knowledge that every criminal trial is subject to contemporaneous
review in the forum of public opinion is an effective restraint on possible
abuse of judicial power." In xe Oliver, 333 U.S. 257, 270 (1948).

Here, Defendant has made substantial allegations of judicial and
prosecutorial misconduct directly affecting this case. This Court's answer
was, 4ua sponte, to seal these allegations from the forum of public opinion.
The Constitution does not allow This Court to do so. "The requirement of a
public trial is for the benefit of the accused; that the public may see he is
fairly dealt:: with and not unjustly condemned, and that the presence of
interested spectators may keep his triers keenly alive to a sense of their
responsibility and to the importance of their functions." Oliver, supra, at
270 n.25 (quoting 1 Cooley, Constitutional Limitations 8th ed. (1927) at 647).

"Indeed, the public interest demands that prosecutors be held to the
highest standards of conduct." Ramos Colon v. United States Attorney, 576
F.2d 1, 3 (ist Cir. 1978). "Under our system of government, the primary check
against prosecutorial abuse is a political one... [W]hen crimes are not
investigated and prosecuted fairly, nonselectively, with a reasonable sense of
proportion, the President pays the cost in political damage to his
administration." Morrison v. Olson, 487 U.S. 654, 728 (1988) (Scalia, J.,
dissenting on other grounds).

The analysis in Memo. Exh. A must be made public in order to vindicate
Defendant's and the public's interests in the orderly administration of —

justice.

- PAGE 4 OF 8 -
Case 1:16-cr-10305-NMG Document 443 Filed 09/07/21 Page 5 of 8

The next relevant document is Marianne B. Bowler, Curricullun Vitae
("Bowler CV"), Memo. Exh. B. Magistrate Judge Bowler makes this document
available publicly on the Internet. No justification exists to seal it on the
instant docket.

The same is true for Mare Alan Pheffer, M.D., Ph.O., Harvard Catalyst
Profiles, Memo. Exh. C., which Harvard publishes for free for anyone to see.

The next relevant documents, Gorton, Nathaniel M., financial disclosure
reports, 2003-16 ("Gorton Discls."), Memo. Exh. D, are also publicly © -.
available on the Internet, and, moreover, federal law mandates their
accessibility: The Ethics in Government Act of 1978, 5 U.S.C. App. § 105
Custody of and public access to reports. No justification exists to seal ~
these on the instant docket. Excerpts of these same reports previously filed
appear elsewhere on the docket, having never been sealed, 2.g., dkt. 346-1 at
11-33.

The next relevant document, [Proposed JOrder of Release, Memo. Exh. E, is
a vital part of the bail-pending~appeal ("BPA") motion. It details the
specific release conditions that Defendant proposed. So long as it remains
sealed the public cannot know which particular conditions that This Court is
considering, and, therefore, the public is prevented from knowing the actual
controversy re reasonable assurances of Defendant's appearance and public
safety. No justification exists to seal this document; doing so obfuscates
the judicial process.

The next relevant document, Declaration of Martin S. Gottesfeld (Aug. 4,
2021), Memo. Exh. F, directly addresses the government 's assertions that
Defendant is a flight risk and a danger to the commmity. It rebuts the
incomplete and inaccurate information that the government presented to This
Court and informs This Court for the first time of the relevant circumstances

of Defendant's political-asylum claim in Cuba. Defendant asserts that

- PAGE 5 OF 8 -
Case 1:16-cr-10305-NMG Document 443 Filed 09/07/21 Page 6 of 8

redactions to this document are unnecessary, but that, in any case, | ~
provisional redactions could be made and later: argued while, forthwith, the
majority of the document should be available to the public. This document
also addresses judicial conflicts of interest, political impotence or outright
corruption, and prosecutorial abuse. See, again, OLiver, Ramos Colon,
Montison, Supra.

| The next relevant documents are affidavits and a letter, all re
Defendant's proposed conditions of release:

* Affidavit of Mr. Benjamin Brown, offering twenty thousand dollars
($20,000) cash towards Defendant's bail and asserting under penalty of - ~~:
perjury; "I know Mr. Gottesfeld very well and, in my experience, he has always
proven to be an upstanding and reliable individual. I have no doubt that he
will abide by any release conditions imposed by this Court,'’ Memo. Exh. G;

'« Affidavit of Mr. Gregory Brown, also offering twenty thousand dollars
($20,000) cash towards Defendant's bail and asserting under penalty of
perjury: "I know Mr. Gottesfeld very well and, in my experience, he has always
proven to be an upstanding and reliable individual. I have no doubt that he
will abide by any release conditions imposed by this Court," Memo. Exh. H;

- Declaration of Mr. Ryan Grim, "co-founder of publishing house Strong
Arm Press" and "Washington, DC Bureau Chief for The Intercept," offering
Defendant "a position as a web developer for Strong Arm Press'’ and asserting:
"I have known Martin Gottesfeld since 2016. In my interactions with him, Mr.
Gottesfeld has always proven to be a responsible and truthful person," Memo.
Exh. T;

* Declaration of Mrs. Gloria Gottesfeld, offering one thousand dollars
($1,000) cash towards Defendant's bail and asserting that Defendant "has .
always been kind, trustworthy and honest," Memo. Exh. J;

- Affidavit of Mr. Damian Musello, property manager of Defendant's

- = PAGE 6 OF 8 -
Case 1:16-cr-10305-NMG Document 443 Filed 09/07/21 Page 7 of 8

apartment, offering to check-in on Defendant "on a daily basis’ and: "Tf I
find that Mr. Gottesfeld is not present in [his] apartment, I will immediately
report that fact to probation," Memo. Exh. K; and

+ Affidavit of Ms. Barbara Greene, also offering to "check-in" on
Defendant "on a daily basis, or whatever other frequency that the Court may
Order" and notify probation should Defendant be “not present in [his]
apartment," Memo. Exh. L.

No compelling reason exists to seal Memo. Exhs. G—L.

The next relevant document is Defendant's redacted opening appellate
brief, Memo. Exh. M, the first part of which was sealed. The version filed
by Defendant is already redacted and appears identically on the public docket
of case no. 18-1669 (1st Cir.). Sealing and further redaction of this
document are unnecessary.

The next relevant document is Defendant's letter to This Court re
Attorney Raymond Gillespie's concurrent federal-tax debt, lack.of malpractice
insurance, and past representation of Defendant under the Criminal Justice Act
("CJA"). The public should know that its funds are used to pay uninsured
attorneys to represent criminal defendants despite those attorneys’ otherwise-
undisclosed and concurrent conflicts of interest, e.g., delinquent tax:debts.
C§. United States v. Sealise, 2015 U.S. Dist. LEXIS 58648, Cr. No. 1:07-cr-
00052 Erie (W.D. Pa. May 5, 2015) (criminal-defense attorney's $100,000 tax
debt warranted evidentiary hearing as to his conflict of interest in
representing a defendant against the same U.S. attorney's office that had
discretion to indict the attorney). Whatever privacy interest(s) Attorney
Gillespie may have in the contents of Defendant's letter, dkt. 140, are
outweighed by, e.g., L.R., D. Mass. 83.6.11(a) ("All matters before the court
concerning alleged attorney misconduct and discipline are presumptively

public") and Mass. R. Prof. C. 1.7 (failure to disclose a conflict of interest

- PAGE 7 OF 8 -
Case 1:16-cr-10305-NMG Document 443 Filed 09/07/21 Page 8 of 8

is attorney misconduct).

Last, Defendant is aware, generally, of other sealed case documents, but
he knows not their docket-entry numbers, e.g., ex parte motions for funds for
expert witnesses and orders thereon. He moves to unseal these as well, or, in
the alternative, for This Court to enter particularized findings available to
public justifying their continued umavailability.

Defendant reiterates his request for a hearing on this motion.

Respectfully filed under the prison-mailbox rule, Faélen v. United
States, 378 U.S. 139 (1964); Houston v. Lack, 487 U.S. 266 (1988), in an
envelope bearing sufficient affixed pre-paid First Class U.S. postage and
track. no. 9114 9022 0078 9497 2469 16, handéd to vs. aoe Fig MG 3-28-31
Terre Haute CMU unit team in her official capacity as an agent of The United
States and of its counsel Thursday, August 26, 2021, or the first opportunity

thereafter,

wi PAT

Martin S. Gottesfeld, Defendant, pro se

Reg. no. 12982-104

Federal Correctional Institution

P.O. Box 33

Terre Haute, IN 47808

CERTIFICATE OF SERVICE

I, Martin S. Gottesfeld, pro 4e, certify that I mailed a copy of the
foregoing document to David J. D'Addio, counsel for The United States in the
above-captioned case Thursday, August 26, 2021, or the first opportunity

thereafter; and that I separately affected service in-hand via 28 C.F.R. §
540.203(a),.(c)(1), and (c)(3),

Martin S. Gottesfeld, Defendant

- PAGE 8 OF 8 -
